

115 HRES 889 IH: Recognizing the commencement of Ramadan, the Muslim holy month of fasting and spiritual renewal, and commending Muslims in the United States and throughout the world for their faith.
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 889IN THE HOUSE OF REPRESENTATIVESMay 10, 2018Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Carson of Indiana, Mr. Ellison, Mr. Soto, Ms. McCollum, Ms. Clarke of New York, Mr. Takano, Mr. Kildee, Ms. Fudge, and Mr. Lewis of Georgia) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the commencement of Ramadan, the Muslim holy month of fasting and spiritual renewal,
			 and commending Muslims in the United States and throughout the world for
			 their faith.
	
 Whereas since the terrorist attacks on the United States on September 11, 2001, threats and incidents of violence have been directed at law-abiding, patriotic Americans of African, Arab, and South Asian descent, particularly members of the Islamic faith;
 Whereas, on September 14, 2001, the House of Representatives passed a concurrent resolution condemning bigotry and violence against Arab-Americans, American Muslims, and Americans from South Asia in the wake of the terrorist attacks;
 Whereas it is estimated that there are approximately 1,600,000,000 Muslims worldwide; Whereas over 3,700 Muslims serve on active duty and over 1,900 Muslims serve as selected reserve personnel in the United States Armed Forces;
 Whereas Ramadan is the holy month of fasting and spiritual renewal for Muslims worldwide, and is the 9th month of the Muslim calendar year; and
 Whereas the observance of the Muslim holy month of Ramadan commences at dusk on May 15, 2018, and continues for one lunar month: Now, therefore, be it
	
 That— (1)during this time of conflict, in order to demonstrate solidarity with and support for members of the community of Islam in the United States and throughout the world, the House of Representatives recognizes the Islamic faith as one of the great religions of the world; and
 (2)in observance of and out of respect for the commencement of Ramadan, the Muslim holy month of fasting and spiritual renewal, the House of Representatives acknowledges the onset of Ramadan and expresses its deepest respect to Muslims in the United States and throughout the world on this significant occasion.
			